DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 7 and 9 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,388,114. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 11,388,114 discloses all the limitations of Claims 1-20 of the instant application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-12, 14, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwan et al (US 2006/0092837).
Regarding claim 1, 14, Kwan teaches a method/device, comprising: 
receiving, by a first device, a packet (Fig. 1, the ingress port side of a flow control message sender corresponds to the first device); 
determining, by the first device, a first upper limit value of a first queue buffer based on a port sharing upper limit value of a first port buffer and a global sharing upper limit value of a global buffer (([0041], “Each dynamic threshold per ingress port per CG is defined by Equation (2) as a tunable alpha parameter (                
                    α
                
            ) multiplied by Sremaining, which is a difference between a total size of the shared buffer pool (S) and a total usage of the shared buffer pool per ingress port (SH-IP) summed over all of the ingress ports”, it’s noted that per CG corresponds to each individual queue within an ingress port; It is noted that global sharing upper limit of a global buffer correspond to Sremaining, which is equivalent to sum of all available buffer of all the ports; It’s also noted that for special case of only one ingress port for the device, port sharing upper limit value of a first port buffer equal to a global sharing upper limit value of a global buffer), wherein the port sharing upper limit value is equal to a product of an available value of the first port buffer and a first coefficient, and the global sharing upper limit value is equal to a product of an available value of the global buffer and a second coefficient (It’s noted that the first and second coefficient isn’t defined. In case the first coefficient and the second coefficient both equal to 1, the port sharing upper limit value is equal to the available value of the first port buffer and the global sharing upper limit value is equal to available value of the global buffer), and wherein the global buffer comprises the first port buffer, and the first port buffer comprises the first queue buffer ([0041], Fig. 2, global buffer is the shared buffer pool for all the ports and each port is divided into individual queues of different class group); and processing, by the first device, the packet based on the first upper limit value of the first queue buffer, an occupation value of the first queue buffer, and a size of the packet ([0045], the ingress port utilization counter SHI-IP keeps tracks of buffer usage; and utilized the counter for comparison against dynamic threshold for each queue and process the incoming packet accordingly).

Regarding claim 4, 17, Kwan further teaches a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, and the method further comprises: discarding, by the first device, the packet ([0066]).

Regarding claim 5, 7 , 9, 19, Kwan further teaches a sum of the occupation value of the first queue buffer and the size of the packet is less than or equal to the first upper limit value of the first queue buffer, and the method further comprises: storing, by the first device, the packet in the first queue buffer ([0066]).

Regarding claim 6, 18, Kwan further teaches a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, and the method further comprises: generating, by the first device, a new packet comprising a congestion identifier, and storing, in the first queue buffer, the new packet, wherein the congestion identifier indicates that the first queue buffer is in a congestion state ([0067], “generates the XOFF message associated with the particular CG0 experience congestion and transmits XOFF message to the flow control receiver”).

Regarding claim 8, 20, Kwan further teaches a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, and the method further comprises: storing, by the first device, the packet in the first queue buffer, and sending a backpressure signal to a second device that transmitted the packet, wherein the backpressure signal instructs the second device to stop sending a packet, or to stop sending a packet after sending at least one packet whose total size is a specific value ([0067],[0068]).

Regarding claim 10, Kwan further teaches: determining, by the first device, a second upper limit value of the first queue buffer based on the available value of the first port buffer or the available value of the global buffer, wherein the first upper limit value is greater than the second upper limit value ([0066], DTCG1 and DTCG0 correspond to the first upper limit value and second upper limit value).

Regarding claim 11, Kwan further teaches comprising: when a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, discarding, by the first device, the packet ([0066]).

Regarding claim 12, Kwan further teaches: determining, by the first device, a second upper limit value of the first queue buffer based on the available value of the first port buffer and the available value of the global buffer, wherein the first upper limit value is greater than the second upper limit value ([0066], DTCG1 and DTCG0 correspond to the first upper limit value and second upper limit value).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-272-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/               Primary Examiner, Art Unit 2411